                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MARIO DIAZ,                                      )
                                                  )
                 Plaintiff,                       )
                                                  )
 vs.                                              )          Case No. 19-cv-448-JPG
                                                  )
                                                  )
 WEXFORD, INC.,                                   )
 JANE DOES NURSES, and                            )
 DR. V. SHAH,                                     )
                                                  )
                Defendants.

                              MEMORANDUM AND ORDER

GILBERT, District Judge:

        Plaintiff Mario Diaz, an inmate of the Illinois Department of Corrections (“IDOC”) who is

currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff

alleges Defendants were deliberately indifferent to his serious medical needs. He asserts claims

against the defendants under the Eighth Amendment. Plaintiff seeks monetary damages and

injunctive relief.

        This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).



                                                1
                                          The Complaint

       In his Complaint, Plaintiff makes the following allegations:          Plaintiff suffers from

Parkinson’s Disease. Prior to transferring to Lawrence, he was receiving a prescription drug for

his condition three times a day. (Doc. 1, p. 5). When he transferred to Lawrence, however, he was

only given the drug twice a day. In April 2018, he was seen by two Jane Doe nurses (Jane Doe #1

and Jane Doe #2) who asked him why he was only taking two doses of the drug. He informed

them that he did not know why he was not receiving the third dose and that he had put in several

requests to the healthcare unit about the issue and never received a response. (Id.).

       Plaintiff also began having pain in his right shoulder. He put in several requests to see the

doctor beginning in May 2018. (Doc. 1, p. 6). He saw a nurse on June 4, 2018 and she put in a

request for Plaintiff to see the doctor, but the call pass was ultimately canceled. He received x-

rays of his right shoulder on June 20, 2018 but subsequent call passes to the healthcare unit were

cancelled. (Id.). He also put in several requests to be seen for his shoulder pain but never received

a response. He was given ibuprofen in October, but the medication did not help his pain. (Id. at p.

7). He finally saw Dr. Shah on December 7, 2018 and Plaintiff informed him about the prior

surgery on his right shoulder and his continued pain. (Id. at p. 5). Dr. Shah provided Plaintiff a

cream for the pain. (Id. at p. 7). He ran out of the cream one week later and informed the healthcare

unit in a note that the cream was not helping.

                                     Preliminary Dismissals

       Although Plaintiff identifies several Jane Doe nurses throughout his Complaint he fails to

allege that they acted with deliberate indifference in treating his conditions. He alleges that two

Jane Doe nurses inquired about his Parkinson’s medication, but he fails to allege that they treated

his condition with deliberate indifference. Instead, they merely inquired as to why he was taking



                                                 2
only two doses of the medication when he was prescribed three. As Plaintiff fails to allege any

deliberate indifference on the part of the Jane Doe nurses, the Court DISMISSES them without

prejudice.

        As to Wexford, Inc., although Plaintiff identifies Wexford in the caption of his Complaint,

he fails to include any allegations against it in his statement of claim. A corporation can be held

liable for deliberate indifference if it had a policy or practice that caused the alleged violation of a

constitutional right. Woodward v. Corr. Med. Serv. of Ill., Inc., 368 F.3d 917, 927 (7th Cir. 2004).

Plaintiff, however, fails to point to any policy or practice that caused any violation of his

constitutional rights. Accordingly, Wexford, Inc. is also DISMISSED without prejudice.

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to designate a

single count in this pro se action:

        Count 1:          Dr. Shah was deliberately indifferent under the Eighth
                          Amendment in treating Plaintiff’s shoulder pain.


The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

                                                    Count 1

        Plaintiff fails to state a claim against Dr. Shah for deliberate indifference. The only

allegations in the Complaint regarding Dr. Shah suggest that Plaintiff saw him on one occasion in




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
December 2018 and that Dr. Shah provided him with a cream for his shoulder pain. Although

Plaintiff alleges that the cream did not help his pain, there is no indication in the Complaint that

Dr. Shah was aware that the cream was not helping. Plaintiff does allege that he was in pain from

June 2018 and continued to put in request slips to see the doctor throughout that time period, but

there is no indication in the Complaint that Dr. Shah was aware of those requests or participated

in the canceling of those request slips. Accordingly, there are no allegations in the Complaint

which suggest deliberate indifference on Dr. Shah’s part. Instead, the Complaint alleges that when

Dr. Shah saw Plaintiff, he listened to his complaints and then provided him medication for his

pain.

                                         Pending Motions

        In his Motion for Counsel (Doc. 3), Plaintiff indicates that the attorneys he has written have

not responded. He does not, however, identify the names of the attorneys or even the number of

attorneys that he wrote. Based on this lack of evidence the Court cannot determine if Plaintiff has

made a reasonable attempt to obtain counsel. Should Plaintiff choose to move for recruitment of

counsel at a later date, the Court directs Plaintiff to (1) contact at least three attorneys regarding

representation in this case prior to filing another motion, (2) include in the motion the name and

addresses of at least three attorneys he has contacted, and (3) if available, attach the letters from

the attorneys who declined representation. Plaintiff should also include in his motion a specific

statement as to why he believes recruitment of counsel is necessary in his case. Plaintiff’s motion

for counsel (Doc. 3) is DENIED without prejudice.

                                            Disposition

        IT IS HEREBY ORDERED that Plaintiff’s Complaint is DISMISSED without

prejudice for failure to state a claim upon which relief may be granted.



                                                  4
        Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before July 24,

2019.    Should Plaintiff fail to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. Fed.

R. App. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

        An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint.

Thus, the First Amended Complaint must stand on its own, without reference to any previous

pleading, and Plaintiff must re-file any exhibits he wishes the Court to consider along with the

First Amended Complaint.        The First Amended Complaint is subject to review pursuant to

28 U.S.C. § 1915A.

        Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). Plaintiff was previously ORDERED to submit

his filing fee or file a motion to proceed without prepayment of the filing fee within thirty (30)

days. (See Doc. 2).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a



                                                 5
delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       The Clerk is DIRECTED to mail Plaintiff a blank civil rights complaint form for use in

preparing the First Amended Complaint.




       IT IS SO ORDERED.

       DATED: 6/26/2019

                                                     s/J. Phil Gilbert
                                                     United States District Judge




                                                6
